Citation Nr: 1425717	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar herniated disc nucleus pulposus, status post laminectomy and spinal fusion (hereinafter "low back disability.").  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a left leg disability.  

5.  Entitlement to service connection for a right foot disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1966.  The Veteran was originally discharged under conditions other than honorable.  A November 1966 administrative decision determined that the Veteran's discharge should not be a bar to VA benefits.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2012, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In a signed statement dated and received in September 2012, prior to certification of the appeal to the Board, the Veteran's representative withdrew from appellate consideration the issues of entitlement to service connection for migraine headaches, whether new and material evidence had been received to reopen a claim of service connection for sex addiction, and service connection for posttraumatic stress disorder (PTSD).  As such, those issues are not before the Board for appellate consideration.  38 C.F.R. § 20.204 (2013).  During the November 2012 Board hearing, it was further clarified that the appellant was not seeking entitlement to service connection for a psychiatric disability other than PTSD and sex addiction.

In the December 2010 rating decision (the rating decision on appeal), the RO denied entitlement to nonservice-connected pension benefits.  The Veteran filed a timely notice of disagreement and the RO issued a Statement of the Case in March 2012.  A statement dated April 16, 2012, and received in May 2012, may reasonably be construed as a timely substantive appeal as to the claim for nonservice-connected pension benefits.  However, in a RO letter determination issued in August 2012, nonservice-connected pension benefits were granted effective February 3, 2010.  As this represents a grant of the benefit sought in full, this matter is not before the Board.

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a left leg disability, and entitlement to service connection for a right foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2008 rating decision is final.  

2.  Some of the evidence received since the September 2008 rating decision is new and material and raises a reasonable possibility of substantiating the claims for service connection for a low back disability and service connection for a left leg disability.   


CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence having been received; the claim of entitlement to service connection for a left leg disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A March 1970 RO letter decision denied entitlement to service connection for shin bone inflammation and a back injury.  VA Form 4107, "Notice of Procedural and Appellate Rights," accompanied the letter.  No appeal was taken from that determination.  The March 1970 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Thereafter, the Veteran requested that his claim for service connection for a back injury be reopened.  A February 1976 rating decision found no new and material evidence had been received to reopen the claim, and continued the denial of service connection for a back injury.  The Veteran received notification of the decision, which included a VA Form 1-4107, notifying him of his appellate rights.  The Veteran did not appeal.  The February 1976 rating decision is final.  Id.  

In June 2005, the Veteran requested service connection for a back injury and a left leg disability.  A February 2006 rating decision denied entitlement to service connection for a left leg condition, and found no new and material evidence had been received to reopen the claim for service connection for herniated nucleus pulposus, post operative laminectomy and spinal fusion.  The Veteran was notified of the rating decision.  In April 2006, he again requested service connection.  The issues were readjudicated in a July 2006 rating decision and the denials were continued.  The Veteran was notified of the rating decision and his appellate rights.  He did not appeal.  The July 2006 rating decision is final.  Id.  

In August 2007, the Veteran requested that the issues of entitlement to service connection for a back injury and entitlement to service connection for a left leg condition be reopened.  A September 2008 rating decision denied the issues.  The Veteran was notified of the rating decision and his appellate rights and did not appeal.  The September 2008 rating decision is final.  Id.  

At the time of the most recent prior final rating decision in September 2008, the evidence included service treatment records, service personnel records, the Veteran's statements, treatment records from the Madison VA Medical Center, and private records from Madison General Hospital.  The September 2008 rating decision denied service connection for a low back disability because the separation report of medical examination did not reflect any disability and the medical evidence indicated that the Veteran incurred a post-service injury to the low back.  The rating decision denied service connection for a left leg disability because the evidence did not reflect a diagnosed disability.  

Evidence associated with the claims file since the September 2008 rating decision includes private medical opinions, copies of service treatment records from the Veteran, VA medical treatment records, and the Veteran's statements and hearing testimony.  

With respect to the issue of entitlement to service connection for a low back disability, the Board finds that some of the evidence constitutes new and material evidence to reopen the claim.  The claims file includes a February 2011 opinion from Dr. A.M., a chiropractor.  Dr. A.M. opined that the Veteran's low back pain was "at least as likely as not" related to the injury he sustained to his low back in the service."  This evidence is new because it was not considered at the time of the prior final rating decision.  The evidence is material as it indicates that the low back disability is related to an in-service injury and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for a low back disability is reopened.

With respect to a left leg disability, the Board finds that some of the evidence received since the prior final rating decision constitutes new and material evidence.  In this respect, the VA treatment records reveal diagnoses of peripheral arterial/vascular disease in the left leg.  The evidence is new in that it was not considered at the time of the prior final rating decision.  The evidence is material because it indicates that the Veteran has a disability of the left leg and raises a reasonable possibility of substantiating the claim.  See Shade, id.  The claim of entitlement to service connection for a left leg disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left leg disability is reopened, and to that extent only, the appeal is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

The Board finds that a VA examination is required with respect to the issue of entitlement to service connection for a low back disability.  The September 2012 VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's exit examination from service was silent for a low back condition and there was no treatment for many years while working construction.  The examiner stated that the Veteran's current low back condition was most likely related to the post-service intervening injury.  However, in reviewing the evidence, the Veteran complained of low back pain after separation from active service and before the intervening post-service injury.  Therefore, the examiner's rationale is inadequate.  

The Board recognizes that the Veteran submitted positive medical opinions from Dr. A.M., a chiropractor and Dr. E.P.  Dr. E.P. provided a positive opinion and noted the Veteran's continued complaints of low back pain since service as part of the basis for the opinion.  Dr. A.M. opined that the Veteran's low back pain was more likely than not service related and caused by remote injuries that happened in 1965 and 1966.  However, Dr. A.M. then stated that remote back injuries "might predispose" the patient to chronic low back pain, leg weakness, and functional deficit.  Dr. A.M.'s use of the term "might" indicates that the opinion is speculative.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  Due to the conflicting medical evidence and the complex picture presented, including a post-service injury, the Board finds that a VA examination is required.  See 38 C.F.R. § 3.159 (c)(4) (2013).

In addition, the Board finds that a VA examination is required with respect to the issue of service connection for a left leg disability.  The September 2012 VA examiner provided a negative opinion and explained that there was no evidence that the Veteran's shin injury would cause or aggravate the development of peripheral vascular disease or venous disease of the lower extremities.  However, the examiner did not address the contention that the Veteran's problems with his left leg began after the in-service injury to his back.  A VA examination is required.  Id.  

Finally, the Veteran claims that his right foot disability is secondary to his low back disability.  Due to the above requested action, the issue of entitlement to service connection for a right foot disability is inextricably intertwined with the issue of entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of each low back disability and left leg disability present.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  Any indicated tests or studies should be completed.  The examiner must address the following:

(a)  List all diagnoses pertaining to the low back.  

(b)  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability was caused by or related to active service.

In providing the requested opinion, the examiner is asked to discuss the following:  

*The private opinions provided in February 2011 and August 2012.  

*The contention that the in-service back injury predisposed the Veteran to develop his current low back disability.  

*The Veteran's statements that he suffered pain since the in-service injury.  

*The significance, if any, of a November 1974 radiographic report reflecting disc narrowing of the spine.

A rationale must be provided for any opinion reached.

      (c)List all diagnoses related to the left leg.  

(d) Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left leg disability was caused by or related to active service, to include the injuries to the shin and back injury

In providing the above requested opinion, the examiner should discuss the following:  

*The Veteran's documented left leg pain shortly after service and his statements of chronic pain since separation from service.  

A rationale must be provided for any opinion reached.

2.  Following completion of the above and any additional development as indicated by the record, readjudicate the issue of entitlement to service connection for a low back disability.

3.  If and only if service connection for a low back disability is granted, send the Veteran a notification letter regarding secondary service connection and schedule the Veteran for a VA examination to determine the nature and etiology of any right foot disability present and to provide an opinion regarding whether any left leg disability is secondary to his low back disability.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  Any indicated tests or studies should be completed.  The examiner must address the following:

(a) List all diagnoses related to the right foot.  

(b) Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right foot disability was caused or permanently aggravated by the service-connected low back disability.  

(c)  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left leg disability was caused or permanently aggravated by the service-connected low back disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be provided for any opinion reached.

4.  After the above development has been completed, readjudicate the left leg and right foot service connection issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case, including as to a low back disability as appropriate, and afford the Veteran the opportunity to respond.  Thereafter, return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


